EXHIBIT 3.1 CERTIFICATE OF INCORPORATION OF CKE RESTAURANTS, INC. AS AMENDED EFFECTIVE DECEMBER 9, 1997 ARTICLE I Name The name of the Corporation is CKE Restaurants, Inc. ARTICLE II Definitions For purposes of this Certificate of Incorporation, the following terms shall have the meanings indicated, and all capitalized terms used herein and not otherwise defined shall have the meanings ascribed to such terms in Section203(c) of the Delaware General Corporation Law, as in effect on the date hereof: (A)“Beneficially Owns” has the meaning set forth in Rule13d-3 under the Securities Exchange
